Title: To Thomas Jefferson from Stephen Cathalan, Jr., 2 November 1805
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Marseilles 2d. November 1805.
                  
                  I have the honor of Confirming you my Respect of the 9th. august last;—not having had Since any american vessels in this port bound for the U. States I have directed Messrs. Jourdan & Fils of Tain to Send one Hundred bottles Virgin white wine hermitage to Wm. Lee Esqr. our Consul at Bordeaux to be forwarded by him to you, by the first vessell bound for U. States & be consigned to the Collector of the Customhouse which they have done in two Chests No. 192. & 193. of the year 1802, and will reach Mr. Lee as soon as this Letter which goes under his Cover, as I direct him to do the needfull as above, Sending me the Amount of his disbursements.
                  A Gentleman arrived from Newyork told me he has Seen in the Customhouse there, Chests or packages to your address arrived in July last from Halifax which he and I Suppose to be the Same I Shipped in the Neworleans, whereof part of the Ship & Cargo had been condemned belonging to Mr. James H. Hughes & the remainder untill further proofs—Being, then, proved it was your property, they most have been released but I apprehend, they may have reached you in bad order or Spoiled;—the Condemnation of the New Orleans is unjust for Mr. Hughes is proved to be an American Citizen and his Share his own, bona fide, property; otherwise I would not have granted my Certificates, he will pursue an Appeal.
                  Your most respected favor of the 28th. June last reached me, Viâ Messina, on the 22d. ulto., I have, on receipt, ordered to Mr. Jourdan of Tain, one hundred bottles more of the same wine to be Sent to me for you;— I have, also Shipped one Chest Containing Small boxes of Brignolles Prunes Marseilles figs &c. on the Brig Venus of Charleston Capn. Eden Shotwell bound for Charleston S. Ca. to be Consigned to the Collector of the Customs & be forwarded to you, but the wine Cannot be here before She Sails.
                  Captn. Hazard is arrived here 4 days ago to my address with fish &ca.
                  I as well as my remaining family are very grateful for your Kind expressions, begging the Continuation of your good protection an Friendship they present you their best respects. & I have the honor to be Very Respectfully Dear Sir your most obedt. hble & Devoted Servant
                  
                     Stephen Cathalan.
                  
                  
                     P.S. I reiterate my Prayer for your kind protection in favor of Mr. Juliûs oliver, whom I Lovd as if he was my own child; as I hope after he will have paid you his & my Best Respects, he will return to Marseilles, & will continue to be again my chancelor, it would be a great favor confired on me & on him, if that appointment in such a Capacity Should be confirmed by you Sir.
                      Copy.
                     My most Respected Dear Sir!
                     I am to the 7th. November, This goes by Capn. eden Shotwell, to whom I have delivered my Letter of the 6th. Inst. to the Collector of the Customs at charleston Inclosing Bill of Loading for the Box Prunes & Dryed figs to his address, to be forwarded to you at charles Ton;
                     
                        I am Sorry his Brig Venûs is Cleared and Ready to Sail, for I would have embraced that opportunity to have Shipped on his the 2 chests Containing 100 Btls. virgin hermitage wine
                     
                           
                           6 do. vin de Saille for you Sir, & 31 Bottles do. for Senat. Butler, which by a Letter from Messrs. Jourdan & fils of Tain I am receiving, they have Sent me on the 4th. Inst. but cannot be here before the 11th. do. & for a while it will not be here other vessels bound for U.S.
                     
                        I will Send you the Invoice of that wine & of the Parcel via Bordeaux, when the whole will have been Shipped; I beg you to accept the Box of Dryed prûnes & figs;
                     
                        I wish when this will reach you, that my young Friend & late chancor. Juliûs oliver, Should be at washington to pay you his Respectfull visit, with our best Respects, begging you to honor him with your kind Relation; I, as well as him Self, will be ever Gratefull to you, if you Judge proper to Confirm or appoint him again as chancelor under me for this Place;
                     
                        I will confide this Great Favor from you, the Same as if Conferred to my own Son Should I be so happy as to have one to offer you in the Service of the united States; 
                     I have the honor to be with Great Respect & for ever
                     Dear Sir Your Most obedient humble & Devoted Servant
                  
                  
                     Stephen Cathalan.
                  
                  
                     Should oliver Load Good virginia Tobacco, on his Brig Jefferson for this Port it would obtain free of Duty ƒ60– to ƒ65– per quintal (℔ 88 a 90 English) when on Amcan. Built vessels on acct of the difference of Duty, it would fetch only ƒ52 a ƒ55— per do
                  
               